DETAILED ACTION
Claims 1-6, 8 and 10-11 are pending before the Office for review.
In the response filed April 19, 2021:
Claim 4 was amended.
Claim 11 was newly added.
Claims 7and 9 were canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2021 has been entered.

Election/Restrictions
Claims 1-3, 6, 8 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 9, 2020.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over INATOMI et al (U.S. Patent Application Publication 2014/0356539).
With regards to claim 4, Inatomi renders obvious a semiconductor manufacturing method comprising: performing a chemical liquid process (plating) of causing a chemical liquid (30) to spread all over a processing surface of a semiconductor wafer (W) (Paragraphs [0032]); and performing a temperature control process of changing a temperature of gas (170) to be supplied, and the gas whose temperature has been changed is supplied to an area around a center portion of the surface opposed to the processing surface of the semiconductor wafer, without being supplied to the center portion of the surface opposed to the processing surface, to heat or cool the semiconductor wafer except for the center portion of the semiconductor wafer (Figure 2 Paragraphs [0032]- [0040], [0054].
Inatomi does not explicitly disclose wherein in the chemical liquid process, the gas whose temperature has been changed in the temperature control process is supplied, through a center of a stage rotation mechanism that supports the semiconductor wafer, to an opposite surface opposed to the processing surface of the semiconductor wafer to heat or cool the semiconductor wafer
However Inatomi teaches that the gas supply 178 is connected to a gas supplying line 170 which functions of supplying heat helium gas towards the rear surface wherein the opening 176 is on the back plate of 170 is formed between the 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the embodiment of Inatomi to include the heating gas supplied rom the backside to the outer central portion as rendered obvious by the teachings of Inatomi because there reference of Inatomi teaches that it is possible to control a temperature of the substrate and suppress the temperature of the plating liquid from being decreased during process (Paragraph [0084]).

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over INATOMI et al (U.S. Patent Application Publication 2014/0356539), as applied to claim 4, in further view of NEGORO et al (U.S. Patent Application Publication 2015/0060407).
With regards to claim 5, Inatomi renders obvious performing a water washing process of washing the processing surface of the semiconductor wafer after the chemical liquid process wherein the backside heating gas may be supplied before, 
Inatomi is silent as to wherein in the water washing process, the gas whose temperature has been changed in the temperature control process is supplied to the opposite surface opposed to the processing surface of the semiconductor wafer to het or cool the semiconductor wafer.
Negoro discloses a semiconductor manufacturing method comprising performing a chemical liquid processing on a semiconductor wafer and preforming a water washing process where in the water washing process the temperature of the substrate can be adjusted by contacting the backside of the substrate with a liquid or processing gas at a predetermined temperature (Figure 8 Paragraphs [0098]-[0099], [0144]-[0152] [0192]-[0199], [0211], [0250] [0261 ]-[0262] discloses supplying a reaction liquid wherein the reaction liquid is hydrogen peroxide water then switching a discharge of deionized water while maintaining a discharge of a heated fluid to the backside of the substrate; wherein the heated fluid on the backside can be substituted with a processing gas, Figure 8 depicts warm water discharge to the lower surface is on during steps S5, S5a, S6). Therefore Inatomi as modified by Negoro renders obvious performing a water washing process of washing the processing surface of the semiconductor wafer after the chemical liquid process (Inatomi Paragraphs [00074]-[0075], [0083]) wherein in the water washing process, the gas whose temperature has been changed in the temperature control process is supplied to the opposite surface opposed to the processing surface of the semiconductor wafer to het or cool the semiconductor wafer (Negoro Figure 8 Paragraphs [0098]-[0099], [0192]-[0199], [0211], [0261 ]-[0262]).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Inatomi to include the backside gas during washing as rendered obvious by Negoro because the teachings of Negoro discloses that such method suppresses localized temperature change of the substrate when supplying the processing liquids (Paragraph [0008]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired processing using the backside gas during washing as rendered obvious by Negoro. MPEP 2143D
With regards to claim 11, Inatomi renders obvious a semiconductor manufacturing method comprising: performing a chemical liquid process (plating) of causing a chemical liquid (30) to spread all over a processing surface of a semiconductor wafer (W) (Paragraphs [0032]); after performing the chemical liquid process, performing a washing process of causing water to spread all over the processing surface of the semiconductor wafer (Paragraphs [0045], [0074]-[0075], [0086]-[0087]),and performing a temperature control process of changing a temperature of gas (170) to be supplied, and in the chemical liquid process, the gas whose temperature has been changed in the temperature control process is supplied to the opposite surface opposed to the processing surface of the semiconductor wafer to heat or cool the semiconductor wafer (Figure 2 Paragraphs [0032]- [0040], [0054]) and in the washing process (Paragraphs [0045], [0074]-[0075], [0086]-[0087]),
Inatomi does not explicitly disclose wherein in the chemical liquid process, the gas whose temperature has been changed in the temperature control process is supplied, through a center of a stage rotation mechanism that supports the 
However Inatomi teaches that the gas supply 178 is connected to a gas supplying line 170 which functions of supplying heat helium gas towards the rear surface wherein the opening 176 is on the back plate of 170 is formed between the central portion and periphery of the back plat such that the temperature of the substrate can be uniform on the surface and the gas supply line 178 is formed through shaft 172 of rotating mechanism 111 (Paragraphs [0035]-[0040]), and the gas can be supplied to the rear of the substrate during the plating process (Paragraph [0082], [0094]) rendering obvious wherein in the chemical liquid process, the gas whose temperature has been changed in the temperature control process is supplied, through a center of a stage rotation mechanism that supports the semiconductor wafer, to an opposite surface opposed to the processing surface of the semiconductor wafer to heat or cool the semiconductor wafer.
It would have been prima facie
Negoro discloses a semiconductor manufacturing method comprising performing a chemical liquid processing on a semiconductor wafer and preforming a water washing process where in the water washing process the temperature of the substrate can be adjusted by contacting the backside of the substrate with a liquid or processing gas at a predetermined temperature (Figure 8 Paragraphs [0098]-[0099], [0144]-[0152] [0192]-[0199], [0211], [0250] [0261 ]-[0262] ) wherein the temperature during the rinse liquid step is at a temperature lower than the temperature during processing (Paragraph [0016]) Therefore Inatomi as modified by Negoro renders obvious performing a water washing process of washing the processing surface of the semiconductor wafer after the chemical liquid process (Inatomi Paragraphs [00074]-[0075], [0083]) wherein in the washing process, a valve controlling supply of the gas having an ambient temperature is opened, so that the gas having an ambient temperature is supplied, through the center of the stage rotation mechanism to the opposite surface of the semiconductor wafer. (Negoro Figure 8 Paragraphs [0098]-[0099], [0116], [0192]-[0199], [0211], [0261]-[0262], Inatomi Paragraphs [0054]-[0057] discloses a processing gas for heating the substrate maybe provided through the center of the stage rotation before, during and after plating which would include other processes such as rinsing).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Inatomi to include the backside gas during washing as rendered obvious by Negoro because the teachings of Negoro discloses that such method suppresses localized temperature change of the substrate when supplying the processing liquids (Paragraph [0008]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a 

Response to Arguments
Applicant’s arguments, see pages 5-6 of Applicant’s response, filed April 19, 2021, with respect to the rejection(s) of claim(s) 4 and 5 under 103 have been fully considered and are persuasive. In particular Applicant’s amendment has overcome the rejection of record. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of INATOMI et al (U.S. Patent Application Publication 2014/0356539).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502.  The examiner can normally be reached on 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713